Citation Nr: 1747687	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for polyuria, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for bilateral diabetic retinopathy.

7.  Entitlement to service connection for bilateral knee degenerative joint disease.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and mood disorder.

9.  Entitlement to service connection for nephrosclerosis/renal insufficiency, to include as secondary to type II diabetes mellitus.

10.  Entitlement to service connection for neurological disability of the upper extremities, to include as secondary to type II diabetes mellitus and as a result of exposure to herbicides.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to a rating in excess of 10 percent prior to February 14, 2013, and in excess of 20 percent thereafter, for right lower extremity peripheral neuropathy.

13.  Entitlement to a rating in excess of 10 percent prior to February 14, 2013, and in excess of 20 percent thereafter, for left lower extremity peripheral neuropathy.

14.  Entitlement to an initial compensable rating for bilateral hearing loss.  

15. Entitlement to an initial rating in excess of 10 percent for coronary atherosclerosis.

16. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from January 2011, June 2012, December 2012, and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issues of a compensable rating for bilateral hearing loss from February 23, 2017, an initial rating in excess of 10 percent for coronary atherosclerosis, and a TDIU prior to February 14, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran's attorney withdrew on the record the Veteran's appeal of the issues of a rating in excess of 20 percent for type II diabetes mellitus, and service connection for a lumbar spine disability, polyuria, COPD, GERD, bilateral diabetic retinopathy, and bilateral knee degenerative joint disease.

2.  The Veteran does not currently have PTSD or any other psychiatric disorder related to service.

3.  Nephrosclerosis/renal insufficiency was not caused and is not aggravated by the Veteran's type II diabetes, and is not related to service in any other way.

4.  The Veteran has peripheral neuropathy of the upper extremities as a result of his service-connected diabetes mellitus.

5.  Erectile dysfunction was not caused and is not aggravated by a service-connected disability, and is not related to service in any other way.

6.  The Veteran's right and left lower extremity peripheral neuropathy approximated mild incomplete paralysis of the sciatic nerve prior to February 14, 2013, and moderate incomplete paralysis thereafter.

7.  From the March 25, 2013, effective date of service connection to February 22, 2017, the Veteran's bilateral hearing loss was manifested by a combination of Level II hearing acuity in the right ear and Level I hearing acuity in the left.

8.  From February 14, 2013, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, with a combined rating for compensation of 60 percent, resulting from the common etiology of in-service Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of a rating in excess of 20 percent for type II diabetes mellitus, and service connection for a lumbar spine disability, polyuria, COPD, GERD, bilateral diabetic retinopathy, and bilateral knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for a psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2016).

3.  The criteria for service connection for diabetic neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for nephrosclerosis/renal insufficiency, to include as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for a rating in excess of 10 percent prior to February 14, 2013, and in excess of 20 percent thereafter, for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2016).

7.  The criteria for a rating in excess of 10 percent prior to February 14, 2013, and in excess of 20 percent thereafter, for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2016).

8.  The criteria for an initial compensable rating for bilateral hearing loss from March 25, 2013, to February 22, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

9.  The criteria for a TDIU beginning February 14, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during the Veteran's February 2017 Board hearing, his attorney withdrew his appeal of the issues of a rating in excess of 20 percent for type II diabetes mellitus, and service connection for a lumbar spine disability, polyuria, COPD, GERD, bilateral diabetic retinopathy, and bilateral knee degenerative joint disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board has no jurisdiction to review them, and they are dismissed.

The Board has limited the discussion below to the relevant evidence required to support its findings of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder

Service connection for PTSD requires (1) medical diagnosis of the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) (in accordance with the diagnostic criteria set forth by the American Psychiatric Association); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran filed a service connection claim for PTSD in February 2011.  As reflected in June 2011 and March 2013 statements, he asserts that he has a psychiatric disorder, specifically PTSD.  He asserts that the in-service stressor of coming under sniper fire and rocket/mortar fire while performing his duties as a truck driver/supply man in Vietnam carrying ammo and explosive material.

The Veteran's service records reflect that he served in Vietnam as a Lineman and Senior Wireman.  The Veteran has not asserted, and the record does not reflect, that he made any complaints or received any treatment for a psychiatric problem until many years after service.  

June 2010 VA Vet Center records, while reflecting that the Veteran had an assessment of PTSD, reflect no individual evaluation findings or symptoms of the Veteran.

A July 2012 mental health initial contact note from a VA Licensed Clinical Social Worker reflects that the Veteran was referred by his primary care physician for depression.  The following was noted: "Patient states, 'I was told I had to see a Psychiatrist who will give me a diagnosis so I can get 100% for my wife and daughter.'"  The Veteran denied mental health symptoms generally and was noted to be casually dressed in a t-shirt, slacks, and ball cap with Army Vietnam Veteran stitched on the hat.  He was alert, oriented, friendly, cooperative, and interested.  Regarding mood, the Veteran was noted to state: "Stays pretty good." "If I could get my 100%, it would help my wife and family."  No abnormalities of affect, thought process, insight, or speech were noted.  The Veteran reported enjoying reading the paper and going to church, and the hobbies of playing solitaire, sitting on the porch, and visiting Snowshoe annually with family.  The VA Social Worker gave the impression of depression, not otherwise specified, and noted that the Veteran had not worked since 1999, and that the "Benefits seeking" were "need 100% for my family."

The Veteran was given a VA PTSD examination in January 2012.  At that time, the examiner recorded a detailed pre-military and post-military history and background provided by the Veteran, which included that the Veteran graduated high school as an average student.  The examiner acknowledged the Veteran's stressor of rocket attacks in Vietnam, and that this stressor met the adequate stressor criteria to support a diagnosis of PTSD.  However, the Veteran's symptoms did not meet the level of duration and significance to meet the criteria for PTSD; the examiner stated that the Veteran had infrequent anxiety symptoms that did not appear to be causing clinically significant impairment.  Regarding diagnosis, the examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and that he did not have any mental disorder that conformed to the relevant diagnostic criteria.   The examiner noted that the Veteran presented wearing a hat divulging his Army service, which was not suggestive of profound conversational avoidance, and volunteered his own Vietnam experiences and loss of people he knew who went there separately with no visible distress during this discussion.  It was also noted that the Veteran volunteered watching Vietnam documentaries/movies when they came on and sharing them with friends.  According to the examiner, the "Veteran is reporting infrequent mild anxiety symptoms that do not appear consistent with PTSD or a subclinical variant and do not appear to be causing sufficient impairment to be considered a mental disorder."

Subsequently, the RO denied service connection for PTSD in a June 2012 rating decision, providing the following explanation:

The VA examination [in January 2012] states that your claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder.  However the examiner states that you do not have a mental disorder and your symptoms do not meet the diagnostic criteria for posttraumatic stress disorder.

We concede you experienced a stressful event in service or fear of hostile military and/or terrorist activity.  However you are denied service connection for posttraumatic stress disorder because the evidence fails to show you have been diagnosed with posttraumatic stress disorder by one of the above mentioned mental health professionals.

The Veteran was given another VA examination in January 2014, and again the assessment of the examiner was "no diagnosis."  The examiner commented, "Current psychological testing revealed the presence of grossly over reported symptoms and functional impairments, precluding any [mental health] diagnosis today as it renders self-reported symptoms invalid or non-credible at best."  The examiner noted the Veteran's asserted stressor of rocket and mortar fire, but stated the following:

The veteran was also asked several times today to describe any problems with his sleep, mood, family or social relationships etc, but he kept digressing to talk rather about what happened rather than describing how it may be currently affected him.  For example, he talked in detail about going to "Viet Namese whore houses" and also quickly divulged detailed accounts of being shot at, frequent and various mortar attacks, rocket attacks on his base in both day and night and described how he was usually very afraid while stationed in Viet Nam, without any evidence of conversational avoidance.  Further he was wearing a ball cap identifying him as a Viet Nam combat veteran today, which would be inconsistent with conversational avoidance typical of persons who have been severely traumatized with bona fide PTSD [symptoms].  The information provided in the interview today is not consistent with any mental disorder including PTSD.

The examiner took a detailed social, family, and occupational history, both military and civilian, and noted that the Veteran had previously "expressed interest in receiving a diagnosis for PTSD so he could be upgraded to 100% service-connection," but was "not interested in any other services, such as Brief Therapy or medication management by Psychiatrist."  On examination of the Veteran, the following was noted:

There was no evidence of expressive or receptive articulation dysfluencies noted.  There was no obvious impairment in thought process or communication observed during this assessment.  Stream of thought was linear and persistent.  Content of thought was logical and goal directed.

It was also noted that the Veteran could "interpret simple proverbs adequately," and that "[a]ttention-concentration was intact.  Short term memory/long term memory appeared intact as he did not have trouble recalling chronological life events against data found in extant records and did not ask for items or points in conversation to be repeated today."

On psychological testing, it was noted that the Veteran had "completed the 12th grade of formal education" and "denied any history of reading problems or comprehension deficits during his school tenure."  It was further noted that "[h]e was able to read the instructions on the computer screen out loud and explain what they meant to the examiner prior to beginning the test.  The MMPI2 [Minnesota Multiphasic Personality Inventory-2] was administered, and was completed in roughly 90 minutes."  Following testing, the examiner stated that "MMPI2 results indicate over-reporting of symptoms and functional impairment; as a result this symptom profile is invalid."  It was noted that the "[t]he elevated validity scales were not due to random or inconsistent responding," or "due to boredom, inattention, etc."  According to the examiner, "[a]s a result of this response set, self-reported symptoms and functional impairment are currently unreliable, and therefore it is therefore not possible to confirm a psychiatric diagnosis."

The examiner thus concluded that "[b]ecause of grossly over reported symptoms and functional impairments that strongly suggests the presence of feigned mental illness more commonly associated with Malingering, the examiner is not able to establish any diagnosis, or provide a current assessment of functional impairments, or comment on Individual Unemployability without speculation."  

The Veteran was provided a psychological assessment in May 2014 from a private psychologist, Dr. W.C., which was noted to have been arranged by the Veteran's attorney in connection with his claim for PTSD service connection benefits.  The Veteran again gave an extensive and detailed background and history including of his current symptomatology.  He reported "trauma symptoms which manifest as recurrent distressing trauma memories," "recurrent nightmares of Vietnam," hypervigilance, and "both cognitive and behavioral avoidance patterns."  On mental status examination, it was noted that "[h]is intellectual functioning was estimated to be in the average range," "[h]e appeared to be a good historian, and his memory processes were mainly intact."  On psychological functioning, the Veteran "did not demonstrate any difficulty understanding the verbal instructions regarding personality testing," "[t]hroughout the testing scenario he was monitored to ensure he understood the testing process," and "[h]e verbally indicated he understood the questions and was having no difficulty."  "He was administered the Personality Assessment Inventory (PAI), a multi-scale psychological functioning that assesses constructs relevant to personality and psychopathology," but it was noted that "[t]he results of the PAI are considered invalid as the validity scales suggest that he consistently endorsed items that portray himself in an especially negative or pathological manner."  The Veteran was given another psychological test and the results were "considered valid as he responded in a reasonably forthright manner."  The examiner assessed that the "[r]esults of objective psychological testing yield mixed validity results but reveal trauma symptomatology."  The examiner diagnosed PTSD and Persistent Depressive Disorder, Late Onset, Moderate to Severe.

The Veteran submitted a March 2017 psychological report from another private psychologist, Dr. J.A., also noting that the Veteran wished to establish initial benefits for PTSD and depression.  In discussing the Veteran's mental health treatment history, the examiner stated that the Veteran "seems to be limited intellectual index and very rural causing him to be quite vague about specifics."  Regarding the January 2014 VA examination, the private examiner made the following comments:

When asked about the C&P examination, as mentioned before, he states he was in there for no longer than 20 minutes.  It is also noted that he was given an MMPI at that time and it was stated "MMPI-II results indicate over reporting of symptoms and functional impairment, as a result of this symptom profile is invalid".  Actually that was not over reporting.  That was "increased reporting".  It is noted that this is not invalid if the patient actually has the symptoms.  It was stated that the elevated validity scales were not due to random or inconsistent responding or due to boredom or inattention.  It does not mention that the patient's intelligence and comprehension level is such that there is no way he can complete a valid protocol, although he states he tried his best. 

Dr. J.A. stated that the Veteran, "in fact, shows marked attention and concentration problems at the present time with indications of lower than average intellectual functioning and in my opinion could not possibly be expected to complete the valid MMPI on that basis." 

The March 2017 report records very extensive and detailed educational, work, and service histories given by the Veteran.  The examiner stated that "[w]hen asked about other PTSD symptoms, the patient continued to be rather vague and inexact, but there was no evidence of malingering, invalid responses, or exaggeration."  However the examiner went on to record long, extensive, and detailed accounts of the Veteran's reported symptomatology, including the number of times of month or a day the Veteran experienced certain symptoms.  The examiner stated that "no doctors ever asked him about his mental status in terms of concentration, attention, and focus.  It is also obvious to me that in his current state he could not possibly complete valid MMPI which left him open to the 'interpretations' by the C&P examiners.  His concentration and attention problems in the past month are rated as severe."  On mental status examination, Dr. J.A. assessed that the Veteran's concentration was poor and attention span was short, and judgment and insight poor.  He "was partially oriented as to time.  He did not know the date but did know the month and year or 'I guess.'"  Associations were "a little loose and the stream of thought is scattered."  Dr. J.A. assessed that the Veteran met the requirements for a PTSD diagnosis, and "[i]n addition he is intensely rural with noticeable cognitive difficulties and a probable low native IQ along with being culturally deprived."  

In this case, the Board finds the January 2014 and January 2012 VA examinations to be the most probative on the question of whether the Veteran has any current psychiatric disorder that is related to service.

Initially, while each mental health examination notes reported symptoms by the Veteran to widely varying degrees, on January 2014 VA examination extensive, specific diagnostic testing including a 90-minute MMPI2 was performed to test the validity of the Veteran's reported symptoms.  Such objective psychological testing revealed the presence of grossly over reported symptoms and functional impairments, rendering self-reported symptoms invalid or non-credible and precluding any mental health diagnosis.  The Board notes Dr. J.A.'s March 2017 assertion that psychological testing performed on January 2014 VA examination was not valid because the Veteran could not possibly complete a valid MMPI due to his "intelligence and comprehension level" and "marked attention and concentration problems."  However, as discussed below, the Board finds Dr. J.A.'s argument for why such testing was not probative to be unpersuasive.  

Furthermore, the VA examinations are the most consistent with the evidence of record as a whole.  Notably, the Veteran's lack of symptoms in 2012 and subsequent, sudden reporting of drastically worse symptoms beginning on January 2014 VA examination following a denial of benefits due to lack of a diagnosis, are consistent with both the January 2012 and January 2014 VA examiner's assessments.  Specifically, they are consistent with the January 2012 VA examiner's assessment that the Veteran's symptoms consisting of infrequent anxiety not causing clinically significant impairment did not meet the level of duration and significance to meet the relevant diagnostic criteria for PTSD any mental disorder; and the January 2014 VA examiner's assessment that the information provided by the Veteran was not consistent with any mental disorder including PTSD, and that no mental health diagnosis could be made because of grossly over-reported symptoms and functional impairments rendering such reports invalid or noncredible and strongly suggesting the presence of feigned mental illness more commonly associated with malingering. 

In this regard, following the January 2012 VA examination reflecting mild, infrequent anxiety symptoms too minimal to meet the criteria for any mental health disorder, the Veteran was denied service connection in June 2012 on the basis that the evidence failed to show a PTSD diagnosis and that his symptoms did not meet the criteria for PTSD or a mental disorder.  Subsequently, in July 2012, the Veteran saw a VA Clinical Social Worker for the express purpose of getting "a diagnosis so [he could] get 100%."  The findings at that time were normal, with the Veteran alert, oriented, friendly, cooperative, and interested, in a mood that he reported "Stays pretty good," and with no abnormalities of affect, thought process, insight, or speech.  While the Veteran was given an impression of depression, not otherwise specified, by the VA Social Worker, the Board finds the diagnosis itself to be of very little probative value relative to the January 2012 and January 2014 VA examinations; the examination findings in July 2012 were normal, and the only indication of depression was the fact that the Veteran had been referred for a mental health initial contact for an assessment of possible depression.  Then, beginning on January 2014 VA examination, the Veteran began reporting severe symptomology assessed as noncredible, gross overreporting strongly suggesting malingering, and continued reporting substantially worse symptoms in subsequent private evaluations arranged by the Veteran's attorney.  

The January 2012 and January 2014 VA examinations reflecting that the Veteran had minimal symptoms insufficient to support a PTSD or mental disorder diagnosis and subsequently grossly over-reported symptoms, strongly suggesting malingering, are also consistent with the Veteran's explicit goal in continuing to obtain mental health diagnoses for purposes of receiving VA service connection benefits.  In January 2014 the VA examiner noted that the Veteran had, in July 2012, "expressed interest in receiving a diagnosis for PTSD so he could be upgraded to 100% service-connection," but was "not interested in any other services, such as Brief Therapy or medication management by Psychiatrist."  The record reflects no subsequent mental health records except the May 2014 and March 2017 private evaluations noted to have been arranged by the Veteran's attorney to establish a PTSD and/or other psychiatric diagnosis for the purpose of service connection benefits, for which he had been previously denied.  The fact that the Veteran went from reporting very minimal symptoms to much more severe symptoms on subsequent examination, noted on VA examination to have been non credible over-reporting - particularly where the Veteran was attempting to receive previously denied service-connection benefits for a mental disorder from such subsequent examinations - undermines the credibility of his reporting during such subsequent examinations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999) (while the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

The Board notes that psychological functioning testing was also administered during the May 2014 evaluation by Dr. W.C.  However, the results of the psychological functioning tests on that examination were likewise "considered invalid as the validity scales suggest that he consistently endorsed items that portray himself in an especially negative or pathological manner."  The Board also notes that Dr. W.C. determined that the Veteran "responded in a reasonably forthright manner" on another test and diagnosed PTSD and Persistent Depressive Disorder.  However, Dr. W.C did not indicate any review of the prior medical record or knowledge of the Veteran's previous 2012 evaluations in which he was found not to have had such symptomatology or impairment, based in significant part on his own reporting.  Nor did Dr. W.C. explain the disparity between those previous evaluations and Dr. W.C.'s own assessment, particularly in light of the Veteran's lack of valid responses on testing.  Such lack of explanation diminishes the probative value of Dr. W.C.'s opinion.

The Board also notes Dr. J.A.'s March 2017 assertion that the psychological testing performed on January 2014 VA examination was not valid because the Veteran could not possibly complete a valid MMPI due to his "intelligence and comprehension level" and "marked attention and concentration problems."  Again, Dr. J.A. stated that that "no doctors ever asked him about his mental status in terms of concentration, attention, and focus," that he had severe concentration and attention problems and poor judgment and insight.  However, the Board finds Dr. J.A.'s argument for why such testing was invalid and not probative, as well as Dr. J.A.'s assessment of PTSD, to be unpersuasive.  

Dr. J.A.'s assessment of the Veteran's concentration, comprehension, and inability to competently complete psychological testing is contradicted by essentially all of the other medical evidence of record.  On that January 2014 VA examination, it was specifically noted that "[a]ttention-concentration was intact.  Short term memory/long term memory appeared intact as he did not have trouble recalling chronological life events against data found in extant records and did not ask for items or points in conversation to be repeated today."  The Veteran could "interpret simple proverbs adequately," had "completed the 12th grade of formal education" and "denied any history of reading problems or comprehension deficits."  Furthermore, it was specifically noted by the VA examiner that the Veteran, on psychological testing, "was able to read the instructions on the computer screen out loud and explain what they meant to the examiner prior to beginning the test," and completed the roughly 90-minute test.  It was further, specifically noted from the examination results that the "[t]he elevated validity scales were not due to random or inconsistent responding," or "due to boredom, inattention, etc."

Dr. J.A.'s assessment is also contradicted in the other mental health evaluations.  The July 2012 VA Clinical Social Worker noted that that Veteran was alert, oriented, friendly, cooperative, and interested, with no abnormalities of affect, thought process, insight, or speech noted.  On May 2014 private evaluation, Dr. W.C. noted that the Veteran's "intellectual functioning was estimated to be in the average range," "[h]e appeared to be a good historian, and his memory processes were mainly intact."  On psychological functioning with Dr. W.C., the Veteran "did not demonstrate any difficulty understanding the verbal instructions regarding personality testing," "[t]hroughout the testing scenario he was monitored to ensure he understood the testing process, and "[h]e verbally indicated he understood the questions and was having no difficulty."  

Furthermore, on both VA examinations and both private examinations, as noted above, the Veteran provided extensive and detailed self-reported histories and subjective symptoms.  This includes Dr. J.A.'s March 2017 evaluation, where he took very extensive and detailed educational, work, and service histories given by the Veteran, and long, extensive, and detailed accounts of the Veteran's reported symptomatology, including the number of times of month or a day the Veteran experienced specific symptoms.  Dr. J.A., in fact, based his own diagnosis and assessment on such detailed history and symptomology reported by the Veteran during extensive questioning.

The probative value of Dr. J.A.'s opinion is further diminished by the confusing and seemingly contradictory findings that: 1) contrary to the VA examiner's determination otherwise, the Veteran actually gave valid answers on the January 2014 psychological testing, and; 2) that the Veteran was incapable of giving valid answers at all on such psychological testing.  Dr. J.A. stated that over-reporting on psychological testing was erroneously noted by the January 2014 VA examiner because it was "not over reporting," but rather was "increased reporting," which "is not invalid if the patient actually has the symptoms."  However, Dr. J.A. went on to state that "the Veteran's intelligence and comprehension level is such that there is no way he can complete a valid protocol," and that the Veteran "shows marked attention and concentration problems at the present time with indications of lower than average intellectual functioning and in my opinion could not possibly be expected to complete the valid MMPI on that basis."  Dr. J.A.'s opinion does not reconcile these conflicting statements.  It does not explain whether the Veteran's reported symptoms on psychological testing were in fact not exaggerated, as he initially indicates; or whether such reported symptoms were exaggerated due to the Veteran's incapability of completing the testing, as he indicates subsequently.  Rather, he appears to state that both are the case, with no clarification. 

In this regard, moreover, Dr. J.A. also did not explain how attention, concentration, and intelligence deficits would not only lead to problems taking a psychological test, but would in fact lead to "grossly over reported symptoms and functional impairments that strongly suggests the presence of feigned mental illness more commonly associated with Malingering."  Such lack of explanation in this regard is particularly relevant given the specific notation on that testing that "[t]he elevated validity scales were not due to random or inconsistent responding," or "due to boredom, inattention, etc."  Furthermore, if the Veteran's cognitive problems were in fact responsible for over-reporting or exaggeration of symptoms, it is unclear why or how Dr. J.A. relied on such reported symptomatology in assessing the Veteran's mental condition.  

Therefore, a preponderance of the evidence is against a finding that the Veteran currently has PTSD or any other psychiatric disorder related to service.  Accordingly, service connection for a psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder, must be denied.

B.  Nephrosclerosis/renal insufficiency

As reflected in his March 2013 claim, the Veteran asserts that he has renal insufficiency secondary to his service-connected type II diabetes mellitus.  In this case, service connection for nephrosclerosis/renal insufficiency must be denied.  

On January 2014 VA examination, the examiner diagnosed nephrosclerosis with signs or symptoms due to renal dysfunction of persistent proteinuria (albuminuria), as noted on urinalysis, including in March 2009 and January 2014.  The examiner opined that the Veteran's renal dysfunction was less likely than not caused by or related to his service-connected diabetes mellitus type 2.  It was noted that the Veteran claimed that he had kidney disease related to diabetes, but that his renal function remained as it was at the time of his diagnosis of diabetes; he had had protein loss at his present level since 2009 shortly after the diagnosis of diabetes and his creatinine at 1.4 (normal range up to 1.3) had been present since 2009 as well, which was likely related to long-term poor control of hypertension.  He had +1 protein loss at the first urinalyses in his file noted after his diagnosis of diabetes. This protein loss is typically seen in diabetes from 5-10 years after the diagnosis of diabetes and is related to diabetes control.  His protein loss was still at +1 on his most recent urinalysis.  It had not worsened.  It was thus felt by the examiner that the loss of protein in the Veteran's case was caused by his long history of hypertension with poor control (1990's to present duration) and was less likely than not caused by his diabetes diagnosed 6 years before that had been under good control the majority of the time since its diagnosis.  Nephrosclerosis (hypertensive injury to the kidney) was likely the diagnosis and was less likely than not diabetic nephropathy.

The January 2014 VA opinion thus reflects that the Veteran's nephrosclerosis/renal insufficiency was caused by his nonservice-connected hypertension rather than diabetes mellitus.  It also reflects that such renal disability has not been aggravated by his diabetes, as such renal insufficiency as shown by protein loss on urinalyses has remained the same since the onset of the Veteran's diabetes and not worsened.  The Board finds this opinion and its rationale clear, persuasive, and based on applicable medical principles and the evidence of record.  The opinion is also uncontradicted by any competent evidence of record.

The Board notes the Veteran's attorney's argument during the February 2017 Board hearing that the Veteran's condition may have been shown to have worsened following January 2014 examination by subsequent urinalysis.  However, VA treatment records dated from 2016 to 2017, including urinalysis results, reflect no worsening in the Veteran's nephrosclerosis/renal insufficiency, and protein loss never greater than 1+.

Therefore, a preponderance of the evidence is against a finding that nephrosclerosis/renal insufficiency was caused or is aggravated by the Veteran's type II diabetes or is related to service in any other way.  Accordingly, service connection for nephrosclerosis/renal insufficiency must be denied.  

C.  Neurological disability of the upper extremities

In this case, the neurological disorders of carpal tunnel syndrome and left cubital tunnel syndrome were noted on April 2013 diagnostic testing and by a January 2014 VA examiner, who determined that such disorders were not related to service or a service-connected disability.  However, as reflected in his March 2013 claim and in his February 2017 testimony before the Board, the Veteran's contention in this case is that he has a separate peripheral neuropathy of the upper extremities as a result of his service-connected diabetes mellitus.  

April 2013 electrodiagnostic evaluation of bilateral upper limbs reveled evidence of bilateral carpal tunnel syndrome, moderate cubital tunnel syndrome, and mild peripheral neuropathy, likely related to diabetes.

In January 2014 a VA examiner provided the opinion that the Veteran's reported upper extremity neurological symptoms were likely due to carpal tunnel syndrome that had existed for many years prior to his diabetes.  The examiner stated that diabetic peripheral neuropathy usually takes 5 years or longer with poor control and 10 year or longer for symptoms to start with good glucose control, and that symptoms of peripheral neuropathy in the upper extremities related to diabetes were typically not seen until long after the symptoms of peripheral neuropathy in the lower extremities related to diabetes (usually more than 10 years after the diagnosis of diabetes).  However, in the Veteran's case, he had had symptoms in his lower extremities that were presumed to be related to his diabetes since 2009, which was a very short time from diagnosis of his diabetes and onset of peripheral neuropathy related to his diabetes.  His diabetes had been under good control from time of its diagnosis to the time of his diagnosis of the peripheral neuropathy about a year later.  The examiner thus opined that it was less likely than not that the Veteran had peripheral neuropathy in the upper extremities as a result of his diabetes. 

The Board finds the medical evidence regarding whether the Veteran has diabetic neuropathy of the upper extremities in this case to be at least in relative equipoise.  It recognizes the VA examiner's opinion regarding the unusual and unlikely progression of the Veteran's neuropathy if it were related to diabetes.  However, likely diabetic peripheral neuropathy of the upper extremities, while noted to be mild, was specifically noted as a separately determined neuropathy from his carpal and cubital tunnel syndromes on April 2013 electrodiagnostic evaluation.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has peripheral neuropathy of the upper extremities as a result of his service-connected diabetes mellitus.  Accordingly, service connection for diabetic neuropathy of the upper extremities must be granted.

D.  Erectile dysfunction

The record does not reflect, and the Veteran has not asserted, that erectile dysfunction began in service or is directly related to service.  Rather, the Veteran has asserted erectile dysfunction on a secondary basis.

On September 2012 VA examination, the Veteran reported that he had had erectile dysfunction for 7 or 8 years.  The examiner opined that the Veteran's erectile dysfunction was not related to his service-connected diabetes, as he had had erectile dysfunction for 7 or 8 years and was diagnosed as diabetic only 4 years prior.  The examiner opined that the more likely cause was nonservice-connected hypertension (since 1994) and the medications used to treat the hypertension.  

In a statement received in February 2013 from the Veteran's private physician, Dr. J.W., it was noted that the Veteran had coronary artery disease, ischemic heart disease, adult-onset diabetes with neuropathy, chronic low back pain, COPD, and hypertension.  Dr. J.W. stated that the Veteran took multiple medications to control these conditions and because of these medications he had significant problems with complete erectile dysfunction.

The Board finds the September 2012 VA examination to be more probative in this case.  Dr. J.W., while noting that the Veteran took multiple medications to control his various health conditions, which resulted in erectile dysfunction, did not specify what medications for which conditions actually caused erectile dysfunction or why.  In this regard, one of the conditions listed by Dr. J.W., was hypertension, which would be consistent with the VA examiner's assessment that the Veteran's hypertension medications resulted in the Veteran's erectile dysfunction.  Also, the September 2012 VA examiner, unlike Dr. J.W., provided further explanation for his opinion by way of determining what conditions, or medications therefore, were related to the Veteran's erectile dysfunction by comparing the timeline of onset and treatment for such conditions with that of the Veteran's erectile dysfunction.

Therefore, the evidence weighs against a finding that erectile dysfunction was caused or is aggravated by a service-connected disability or is related to service in any other way.  Accordingly, service connection for erectile dysfunction must be denied.

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

A.  Right and left lower extremity peripheral neuropathy

On July 30, 2012, the Veteran filed a claim for ratings greater than 10 percent for his right and left lower extremity peripheral neuropathy.  In a March 2014 rating decision, the RO increased each rating from 10 to 20 percent, effective February 14, 2013.  

The Veteran's right and left lower extremity peripheral neuropathy is rated under Diagnostic Code (DC) 8620, and is therefore rated under the criteria of DC 8520.  See 38 C.F.R. § 4.123.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent and that moderate incomplete paralysis is rated 20 percent.  Moderately severe incomplete paralysis is rated 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

On September 2012 VA examination, the Veteran reported constant pain in the legs and being limited in his ability to walk and to sit in one place.  He was noted to have had moderate intermittent pain and moderate paresthesias and/or dysesthesias of the lower extremities.  Strength was full in the lower extremities with no muscle atrophy, and there was decreased sensation of the ankle/lower leg and foot/toes bilaterally to light touch, and decreased cold and vibration sensation in the lower extremities.  The examiner assessed mild incomplete paralysis of the sciatic nerve bilaterally.  

A private foot care note for the Veteran's diabetic neuropathy, submitted by the Veteran along with a February 14, 2013, statement, reflects posterior tibial and dorsalis pedis pulses were weak bilaterally.  Bilateral hair growth was absent, and skin was discolored, thin, and shiny.  The Veteran complained of numbness, tingling, and paresthesias bilaterally, and toenails were thick, discolored, deformed, and crumbling, with white to yellow subungual debris causing pain on ambulation.  

On January 2014 VA examination, the Veteran reported severe lower extremity intermittent pain and mild numbness and paresthesias and/or dysesthesias.  On neurologic examination, strength in the lower extremities was full 5/5 and there was no muscle atrophy, but there were absent ankle reflexes.  Light touch testing revealed sensation normal in the ankle/lower leg but decreased in the feet/toes.  Position sense test was normal, but vibration sensation was absent in the lower extremities.  The Veteran was assessed as having moderate incomplete paralysis of the left and right sciatic nerves.

In this case, neither a rating in excess of 10 percent prior to February 14, 2013, nor a rating in excess of 20 percent thereafter, is warranted for the Veteran' s peripheral neuropathy.  Prior to February 14, 2013, as reflected on September 2012 VA examination, the Veteran's right and left lower extremity peripheral neuropathy approximated mild incomplete paralysis of the sciatic nerve.  The Veteran's neuropathy symptoms subsequently worsened, as reflected in the January 2014 VA examination report; unlike in September 2012, the Veteran was noted to have had absent ankle reflexes and vibration sensation in the lower extremities, and was assessed by the examiner to have moderate incomplete paralysis of the left and right sciatic nerves.

At no point has the Veteran's right and left lower extremity peripheral neuropathy approximated moderately severe incomplete paralysis of the sciatic nerves; on each VA examination, his disability was specifically assessed as being less severe-mild or moderate.  Also, even on January 2014 examination, strength in the lower extremities was still full 5/5 with no muscle atrophy, light touch testing showing normal sensation in the ankle/lower leg and decreased in the feet/toes, and position sense test normal.  

The Board notes that, during his February 2017 Board hearing, the Veteran and his attorney asserted that, since the time of the Veteran's January 2014 VA examination, the Veteran had had increased medication specifically targeting his peripheral neuropathy, including increased dosages of Lyrica.  They asserted that his lower extremity pain bothered him on a daily basis, gave him problems getting around, and caused him to be off of his feet most of the time.  

VA treatment records do reflect that in February 2016, the Veteran complained of burning pain in the lower extremities, and his neuropathy medication was changed from gabapentin to Lyrica.  Also, in April 2016, the Veteran requested that his Lyrica dose be increased, as his current dose did not help much.  

However, while the Veteran may have undergone changes in medications and doses for his continuing lower extremity pain, neither these records nor any others reflect symptomology approximating "moderately severe" incomplete paralysis of the sciatic nerve.  In this regard, the Veteran was noted to report "severe" lower extremity intermittent pain on January 2014 VA examination, but nonetheless was assessed with moderate incomplete paralysis of the left and right sciatic nerves, given his examination findings.  There is nothing in the record reflecting that the Veteran's lower extremity symptoms have changed in any way that his symptoms would not still be contemplated under a rating for moderate incomplete paralysis of the sciatic nerve.

Accordingly, neither a rating in excess of 10 percent prior to February 14, 2013, nor a rating in excess of 20 percent thereafter, for right or left lower extremity peripheral neuropathy is warranted.

B.  Bilateral hearing loss

The Veteran's hearing loss is rated under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85.  The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In this case, the only objective audiological testing during or near the claim period was on January 2014 VA examination.  At that time, audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 30, 40, 50, and 55 on the right; and 35, 40, 45, and 50 on the left.  The average puretone threshold hearing levels were thus 44 decibels for the right ear and 43 decibels for the left.  Speech discrimination was 88 percent in the right ear and 92 percent in the left.  

Application of table VI to these scores results in Roman numeral designations of II for the right ear and I for the left.  This combination, when applied to table VII, results in a 0 percent rating for hearing impairment under DC 6100.  

As noted in the remand below, during the Veteran's February 23, 2017, Board hearing, his attorney argued that it was the Veteran's and his wife's contention that his hearing loss had worsened since the time of his January 2014 VA examination.  Thus, the matter of a compensable rating for hearing loss, as of the date of that hearing, is being remanded.  

However, there is no further objective audiological evidence, or any other type of evidence, indicating that the Veteran's hearing loss was worse than shown on January 2014 VA examination from the March 25, 2013, date of service connection for bilateral hearing loss until the February 23, 2017, Board hearing.  Thus, an initial compensable rating (in excess of 0 percent) for bilateral hearing loss is not warranted during that period.  Accordingly an initial compensable rating for bilateral hearing loss from March 25, 2013, to February 22, 2017, must be denied.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

The Veteran has the following service-connected disabilities resulting from the common etiology of in-service Agent Orange exposure: type II diabetes mellitus, rated 20 percent; left and right lower extremity peripheral neuropathy, each rated 20 percent; and coronary atherosclerosis, rated 10 percent.  The combined rating for compensation of these disabilities is 60 percent, beginning February 14, 2013.  Thus, these disabilities meet the schedular requirements for a TDIU as of this date.  

Whether the Veteran meets the schedular criteria for a TDIU prior to February 14, 2013, is an issue intertwined with the other issues remanded; thus, the issue of a TDIU prior to that date is also being remanded, as explained below.

As reflected in his March 2013 TDIU application and elsewhere in the record, following service the Veteran worked as a coal miner from January 1971 to April 1999, when he stopped working due to disability, and has not worked since then.  During his February 2017 Board hearing, the Veteran asserted that he believed his service-connected disabilities would prevent him from returning to work if he tried.  He testified that his leg disabilities kept him off of his feet for most of the day, and that his pain medication left him without much energy.  

As noted above, treatment records from February 14, 2013, on reflect severe lower extremity intermittent pain, pain on ambulation, absent ankle reflexes and vibration sensation in the lower extremities, and moderate incomplete paralysis of the left and right sciatic nerves due to the Veteran's left and right lower extremity peripheral neuropathy.  Also, as discussed below, the record reflects that the Veteran was provided a private chest X-ray in February 2013 for an indication of dyspnea, and December 2013 and January 2014 private treatment records reflect that he reported an increase in shortness of breath with exertion.  In January 2014, the Veteran underwent left heart catheterization, selective coronary angiography, left ventriculography, intravascular ultrasound (IVUS) and stent to the right coronary artery; such surgery was noted to be for progressive dyspnea on exertion, felt to be anginal equivalent which had gotten worse over the past 6-12 months with a stress test showing moderate amount of moderate inferior ischemia.  

Thus, the record reflects that the Veteran worked after service as a coal miner for more than 28 years and has not worked since 1999, has job experience only in very physical labor, and his highest educational level is high school graduate.  Given these factors, and the physical problems and impairment noted above as a result of the Veteran's service-connected disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that, from February 14, 2013, he has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities resulting from the common etiology of in-service Agent Orange exposure.  Accordingly, a TDIU as of that date is warranted.


ORDER

The issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus is dismissed.

The issue of entitlement to service connection for a lumbar spine disability is dismissed.

The issue of entitlement to service connection for polyuria, to include as secondary to type II diabetes mellitus, is dismissed.

The issue of entitlement to service connection for COPD is dismissed.

The issue of entitlement to service connection for GERD, to include as secondary to type II diabetes mellitus, is dismissed.

The issue of entitlement to service connection for bilateral diabetic retinopathy is dismissed.

The issue of entitlement to service connection for bilateral knee degenerative joint disease is dismissed.

Service connection for a psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder, is denied.

Service connection for nephrosclerosis/renal insufficiency, to include as secondary to type II diabetes mellitus, is denied.

Service connection for diabetic neuropathy of the upper extremities is granted.

Service connection for erectile dysfunction is denied.

A rating in excess of 10 percent prior to February 14, 2013, and in excess of 20 percent thereafter, for right lower extremity peripheral neuropathy is denied.

A rating in excess of 10 percent prior to February 14, 2013, and in excess of 20 percent thereafter, for left lower extremity peripheral neuropathy is denied.

An initial compensable rating for bilateral hearing loss from March 25, 2013, to February 22, 2017, is denied.

A TDIU beginning February 14, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.



REMAND

During the Veteran's February 23, 2017, Board hearing, his attorney argued that it was the Veteran's and his wife's contention that his hearing loss had worsened since the time of his January 2014 VA examination; this was the first indication of worsened hearing loss since the Veteran's January 2014 VA examination of record.  Thus, the issue of a compensable rating for bilateral hearing loss from February 23, 2017, should be remanded for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also VAOPGCPREC 11-95 (1995).

Also, during the Veteran's February 2017 Board hearing, the Veteran's attorney asserted that the Veteran's coronary atherosclerosis had worsened since his most recent, and only, VA examination in December 2010; the attorney asserted that such worsening was reflected in the medical records, which showed that, among other things, the Veteran had surgery for placement of a stent.  The record reflects that the Veteran was provided a private chest X-ray in February 2013 for an indication of dyspnea, and December 2013 and January 2014 private treatment records reflect that he reported an increase in shortness of breath with exertion.  In January 2014, the Veteran underwent left heart catheterization, selective coronary angiography, left ventriculography, IVUS and stent to the right coronary artery; such surgery was noted to be for progressive dyspnea on exertion, felt to be anginal equivalent which had gotten worse over the past 6-12 months with a stress test showing moderate amount of moderate inferior ischemia.  Thus, to fully and fairly evaluate the level of current symptoms, the issue of an initial rating in excess of 10 percent for coronary atherosclerosis should also be remanded for an updated VA examination.

Finally, as the issue of a TDIU prior to February 14, 2013, is intertwined with the matters being remanded, it must be remanded as well.  See 38 C.F.R. § 4.16(a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding pertinent VA medical records dated from March 2017 to the present.

2.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his bilateral hearing loss.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  

3.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his coronary atherosclerosis.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

The claims file should be made available to the examiner, including: the February 2013 private chest X-ray for an indication of dyspnea; the December 2013 and January 2014 private treatment records reflecting that the Veteran reported an increase in shortness of breath with exertion; and the January 2014 surgery note for left heart catheterization, selective coronary angiography, left ventriculography, IVUS and stent to the right coronary artery, noted to be for progressive dyspnea on exertion, felt to be anginal equivalent which had gotten worse over the past 6-12 months with a stress test showing moderate amount of moderate inferior ischemia.

4.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal, to include the issue of a TDIU prior to February 14, 2013.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


